--------------------------------------------------------------------------------

 
EXHIBIT 10.G
 


AMENDMENT NO. 2 TO
RECEIVABLES PURCHASE AGREEMENT
 
AMENDMENT NO. 2, dated as of October 31, 2008 (the “Effective Date”), to the
RECEIVABLES PURCHASE AGREEMENT dated as of November 3, 2006 and amended by
Amendment No. 1 dated as of November 2, 2007 (as so amended, the “Agreement”),
among CIG FUNDING COMPANY, L.L.C., a Delaware limited liability company,
COLORADO INTERSTATE GAS COMPANY, a Delaware corporation, as initial Servicer,
STARBIRD FUNDING CORPORATION and the other funding entities from time to time
party hereto as Investors, BNP PARIBAS, NEW YORK BRANCH (“Paribas”), and the
other financial institutions from time to time party hereto as Managing Agents,
and BNP PARIBAS, NEW YORK BRANCH, as Program Agent.
 
Preliminary Statement
 
The parties hereto have agreed to modify the Agreement in certain respects as
set forth herein in accordance with Section 13.1 of the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree,
as follows:
 
ARTICLE 1    DEFINITIONS
 
1.1 Definitions.  Unless defined elsewhere herein, capitalized terms used in
this Amendment shall have the meanings assigned to such terms in the Agreement,
as amended hereby.
 
ARTICLE 2    AMENDMENTS
 
2.1 Amendments to Exhibit I.  Exhibit I to the Agreement is hereby amended as
follows:
 
(a) To amend and restate the definition of the term “Commitment Termination
Date” contained therein to read in its entirety as follows:
 
“Commitment Termination Date” means October 30, 2009, unless such date is
extended with the consent of the parties hereto.
 
(b) To amend and restate the definition of the term “Program Limit” contained
therein to read in its entirety as follows:
 
“Program Limit” means $20,000,000, or such lesser amount as may from time be
specified by not less than ten (10) Business Days’ prior written notice by
Servicer to the Program Agent and Seller from time to time.  Any reduction of
the Program Limit shall be irrevocable upon such notice being given and shall
not be subject to reinstatement and each partial reduction of the Program Limit
shall be in an amount equal to $1,000,000 or an integral multiple thereof.
 
 
 

--------------------------------------------------------------------------------

 
2.2 Amendments to Schedule A.  Exhibit I to the Agreement is hereby amended to
change from $25,000,000 to $20,000,000 each of (i) the Group Purchase Limit for
the Investor Group which includes Paribas, (ii) the Commitment of Paribas and
(iii) the total Commitments of the Committed Investors in the Investor Group
which includes Paribas.
 
ARTICLE 3    MISCELLANEOUS
 
3.1 Representations and Warranties.
 
(a) Each Seller Party hereby represents and warrants to the Program Agent, the
Managing Agents and the Investors, as to itself that the representations and
warranties of such Seller Party set forth in Section 5.1 of the Agreement are
true and correct in all material respects on and as of the date hereof as though
made on and as of such date and after giving effect to this Amendment; and
 
(b) Seller hereby represents and warrants to the Program Agent, the Managing
Agents and the Investors that, as of the date hereof and after giving effect to
this Amendment, no event has occurred and is continuing that constitutes an
Amortization Event or Potential Amortization Event.
 
3.2 Effectiveness.  The amendments set forth in Sections 2.1(b) and 2.2 hereof
shall be effective as of the Effective Date when this Amendment or a counterpart
hereof shall have been executed and delivered by Seller, Servicer, the Managing
Agents and the Program Agent and consented to by the Conduit Investors and the
Required Committed Investors.  The amendment set forth in Section 2.1(a) hereof
shall be effective when such amendments shall have become effective subject to
the further conditions that on the Effective Date, (i) the amendment and
restatement, dated the date hereof, the Fee Letter to which the Seller is a
party shall have become effective in accordance with its terms, (ii) the
supplemental Fee Letter dated the date hereof, to which El Paso is a party shall
have become effective in accordance with its terms and the fee contemplated
thereby shall have been paid, and (iii) the Aggregate Capital does not exceed
the Program Limit, determined after giving effect to the amendments set forth in
Section 2.2 above.
 
3.3 Amendments and Waivers.  This Amendment may not be amended, supplemented or
modified nor may any provision hereof be waived except in accordance with the
provisions of Section 13.1 of the Agreement.
 
3.4 Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
3.5 Continuing Effect; No Other Amendments.  Except to the extent expressly
stated herein, all of the terms and provisions of the Agreement are and shall
remain in full force and effect.  This Amendment shall not constitute a novation
of the Agreement, but shall constitute an amendment thereof.  This Amendment
shall constitute a Transaction Document.
 
 
-2-

--------------------------------------------------------------------------------

 
3.6 CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 

  CIG FUNDING COMPANY, L.L.C.  
By: CIG Finance Company, L.L.C., its Manager 
                 
By:
     /s/ John J. Hopper        Name:  John J. Hopper      
 Title:    Vice President and Treasurer
 

 
 

   COLORADO INTERSTATE GAS COMPANY, as Servicer                  
By:
     /s/ John J. Hopper        Name:  John J. Hopper      
 Title:    Vice President and Treasurer
 

 
 

  BNP PARIBAS, acting through its New York Branch, as Program Agent and as
Managing Agent for the Starbird Investor Group                  
By:
     /s/ Mary Dierdorff        Name: Mary Dierdorff      
 Title:   Managing Director
 

 

         
By:
     /s/ Phillippe Mojon        Name:  Phillippe Mojon      
 Title:    Vice President
 

 
 

CONSENTED TO:  
STARBIRD FUNDING CORPORATION,
      as a Conduit Purchaser     By:      /s/ Louise E. Colby      Name:  Louise
E. Colby    
 Title:    Vice President
 

 
 

[Signature pages to Amendment No. 2 to
CIG Receivables Purchase Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
BNP PARIBAS, acting through its New York Branch,
     as Committed Investor     By:       /s/ Mary Dierdorff      Name:   Mary
Dierdorff    
 Title:     Managing Director
 

 

  By:       /s/ Phillippe Mojon      Name:   Phillippe Mojon    
 Title:     Vice President
 

 
 
 
 
 
 
 
[Signature pages to Amendment No. 2 to
CIG Receivables Purchase Agreement]
 
 
 
 
 

--------------------------------------------------------------------------------